John A. Fogleman, Justice, dissenting. I respectfully dissent. In order to better demonstrate the reasons for my disagreement with the majority, it will be necessary that I first elaborate on the facts in the case. The return of the sheriff on the original writ showed that Walter Yarbrough refused to deliver possession of the truck or to disclose its location, even though it was admitted when the case came on for trial that he was in substantial and material default on his enforceable security agreement with appellant. Only when a second order for delivery directed the arrest of this defendant and a codefendant, if the truck was removed or concealed, was the sheriff able to obtain possession. He then stored the truck at Southern Transport Company on September 18, 1970, apparently to afford Walter Yarbrough opportunity to make a bond and retain possession of the truck pursuant to Ark. Stat. Ann. § 34-2108 (Repl. 1962). The bond required by Ark. Stat. Ann. § 34-2109 (Repl. 1962) was dated September 17, 1970, the date the second order of delivery was issued. The sureties’ joint and several affidavit of justification was signed on September 19, the date Walter Yarbrough later alleged that the bond was filed. The record is not clear as to the date this bond was tendered to the sheriff. The reasons for delay in release of the truck do not appear in the record except by inferences reasonably drawn from the court’s order on Walter Yarbrough’s motion. On September 22 Walter Yarbrough filed a motion in which he asked that the sheriff be enjoined and restrained from delivering the truck to appellant or any other person and asking that the sheriff be required to show cause why delivery to Walter Yarbrough not be ordered. Under Ark. Stat. Ann. § 34-2109, the sheriff, upon finding the bond sufficient, would have been required to restore the truck to Walter Yarbrough or to the person in whose possession he found it, except for the court’s order granting the exact relief sought by Walter Yarbrough. Thus, it seems to me that the result reached is wholly unjust. There can be no doubt that possession of the truck was withheld from appellant, solely because of a sufficient redelivery bond signed by the sureties now before the court. Yet the result reached by the majority puts appellant in exactly the same position it would have been had it successfully obtained possession of the truck and had it been damaged before sale by reason of appellant’s own negligence. It is in the same position it would have been had the fire damage occurred during the statutory two-day period allowed for tendering a redelivery bond. And it is left in this situation in spite of the fact that the tender of a bond with sureties found sufficient was the sole reason it was prevented from taking possession. After the bond was found sufficient, there was nothing appellant could have possibly done to have obtained possession. It was the helpless victim of Walter Yarbrough’s actions, put in its status by the action of the sureties in tendering the bond. There was nothing it could do to alter the situation. Yet, the parties who kept it out of possession of the property are held to be without liability. If Walter Yarbrough did not avail himself of the opportunity to keep the truck afforded by these sureties, it was in no event the fault of appellant. Even if the temporary restraining order is considered as a barrier, this order was entered upon the request of Walter Yarbrough, based upon the bond in question, and granted the relief he sought. Timely notice of the approval or the bond was given to him by the sheriff. We have held that one who keeps a plaintiff in replevin from obtaining possession of personal property by tendering a cross bond to retain possession is estopped from denying that he was in possession of the property at the time of the filing of the action. Hester v. Finigan, 223 Ark. 927, 269 S. W. 2d 698; Sibeck v. McTiernan, 94 Ark. 1, 125 S. W. 136; Strahorn-Hutton-Evans Commission Co. v. Heffner, 74 Ark. 340, 85 S. W. 784. Judgment against a surety on a bond to retain possession has been affirmed on the basis of this estoppel, even though the replevin defendant did not have possession of the property at the time the action was filed. Sibeck v. McTiernan, supra. The reason for the application of the estoppel doctrine can only be based upon the fact that the plaintiff is wrongfully kept from obtaining possession of the property by filing the bond. There is no recital in this bond as to who was then in possession of the property. There would not have been any restraining order had the bond not been tendered, and there would have been no question but that the property would have been delivered to the plaintiff. Ark. Stat. Ann. § 54-2109. Therefore, the same reasoning should operate to estop both Walter Yarbrough and his sureties from contending that possession was not in him. Nothing whatever appears as any impediment to his obtaining removal of any barrier to his possession by the temporary restraining order which he sought and obtained. The effort of the appellees to equate the redelivery bond with a plaintiff’s replevin bond should certainly fail. Two entirely different situations exist. The plaintiff’s bond is executed so that one who claims the right of immediate possession may, before trial, take property from one who has the property or conceals it. Ark. Stat. Ann. §§ 34-2101, 2104, 2105, 2112 (Repl. 1962). It is conditioned upon prosecution of the action and return of the property if that be adjudged against the plaintiff in the action. The sureties may discharge their liability by returning the property to tbe person dispossessed. General Electric Credit Corp. v. Bankers Commercial Corp., 249 Ark. 106, 458 S. W. 2d 143. The redelivery bond has a twofold purpose. Keeping a plaintiff from obtaining possession is as much a purpose of the bond as enabling a defendant to retain it. Ark. Stat. Ann. § 34-2109. But the surety cannot discharge his liability by a re ¡.urn of the property. In McHaney v. Brown, 183 Ark. 201, 35 S. W. 2d 594, we said: As we have already seen, the statute provides that the bond shall be conditioned that the defendant shall perform the judgment of the court in the action. Thus it will be seen that a redelivery bond in a replevin suit is not in the strict sense a substitute for the property released in pursuance thereof, nor has the surety on the redelivery bond the option to return the property. The condition of the bond is that the surety shall perform the judgment of the court in the action. It will be readily seen that in many cases the property, as in the case of automobiles, might be rendered valueless or at least materially diminished in value by the constant use of it from the time of the execution of the redelivery bond until the trial of the case. The injustice of denying recovery to appellant, who was admittedly entitled to immediate possession of the property involved, from those whose actions kept it out of possession and without recourse seems so obvious to me that any argument to the contrary should be wholly foreclosed. Needlessly, I add that I would reverse the judgment. I am authorized to state that Chief Justice Harris and Mr. Justice Jones join in this dissent.